Hill,-J.
(After stating the foregoing facts.) The evidence on the interlocutory hearing for the plaintiff and for the defendant was in substantial accord with the allegations of the petition and the averments in the answer of the defendant.
Under the act of 1900 (Acts 1900, p. 87, sec. 2) it is provided: “that there shall be a board of trustees appointed by the Governor, consisting of eleven members, one from each congressional district, who shall serve without compensation for the term of five years, whose duty it shall be to have charge of said institution and provide all necessary rules and regulations for the government thereof, and for the admission therein; to exercise all other powers incident to the same, not conflicting with the law and *791•requirements of this act; to appoint a superintendent thereof . . and such other assistants or employees as may be necessary to the efficient administration of the institution; prescribe their duties,” etc. The answer of the defendant, which was sworn to and' tendered in evidence on the trial, averred that one of the rules passed by the board o'f trustees is that each inmate of the Confederate Soldiers Home is expected and required to so live and conduct himself in the home as not to interfere with the enjoyment and advantages of his comrades, and that each inmate must conform to the regulations adopted by the board of trustees and must yield respect and obedience to the officers charged with their enforcement. Section 11 of the rules and regulations of the board of trustees provides that the superintendent of the home is clothed with full authority to enforce the regulations adopted by the board of trustees, and that it is his duty to exact strict compliance therewith. Section 12 of these rules provides that inmates who violate or refuse to conform to the regulations adopted by the board of trustees, or refuse to perform and properly discharge duties to which they may be assigned or appointed, may be expelled from the home.
We are of the,opinion that under the act of 1900, supra, the trustees of the Soldiers Home had full authority to adopt the rules which are set out above, and that under the rules and regulations adopted inmates could be expelled from the home for a violation of such rules. We are also of the opinion that the rules adopted for the purpose of the government of the home were reasonable, and that such rules are necessary in order to preserve good order and to enforce discipline 'and to preserve health, etc. See, in this connection, 5 C. J. 368, 369, § 231. No institution like the one under consideration can be successfully conducted without proper enforcement of reasonable rules and regulations made for that purpose. Being of the opinion that the trustees of this institution had authority to pass the rules and regulations under consideration, and that they are reasonable, the court did not err, under the evidence in this case, which we have carefully examined, in, refusing the interlocutory injunction.

Judgment affirmed.


All the Justices concur.